Exhibit 10.1

US ONCOLOGY HOLDINGS, INC.

2004 EQUITY INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2008)

ARTICLE I

GENERAL

1.1 Purpose. The mission of US Oncology Holdings, Inc. is to increase access to
and advance the delivery of high-quality cancer care in community-based settings
throughout the United States. The Company understands that it must have a highly
motivated, focused and committed management team and employee base to accomplish
its mission and objectives. The 2004 Equity Incentive Plan (the “Plan”) has been
established by the Company to:

(a) attract and retain employees of the Company and its Subsidiaries, qualified
individuals to serve as non-employee members of the Board of Directors of the
Company, and consultants to provide services to the Company and its
Subsidiaries;

(b) motivate participating employees, directors and consultants, by means of
appropriate incentives, to achieve long-range goals;

(c) provide incentive compensation opportunities which are competitive with
those of other major corporations in its peer group; and

(d) further identify participants’ interests with those of the Company’s other
stockholders through compensation alternatives based on the Company’s stock;

and thereby promote the long-term financial interest of the Company and its
Subsidiaries, including the growth in value of the Company’s equity and
enhancement of long-term stockholder return.

1.2 Effective Date. The Plan has been unanimously approved by all the
stockholders of the Company and shall be effective as of the Effective Time. The
Plan shall terminate ten years after the Effective Time; provided, that the
provisions of Article V of the Plan shall survive such termination in accordance
with the terms thereof.

1.3 Definitions. The following definitions are applicable to the Plan.

(a) “1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute.

(b) “Accreted Value” has the meaning provided for such term in the Company’s
Amended and Restated Certificate of Incorporation.

(c) “Affiliate” means, with respect to any specified Person, a Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with, the specified Person; provided,
that, for purposes of the definition of Third Party contained in Section 5.2(a)
of the Plan, no portfolio company of



--------------------------------------------------------------------------------

WCAS IX (or of any other investment partnership under common control with WCAS
IX) shall be deemed to be an Affiliate of the Company or WCAS IX unless a
majority of the outstanding voting securities of such portfolio company are
owned by WCAS IX and/or such other investment partnership.

(d) “Approved One Time Items” means one-time or non-recurring charges to the
Company’s earnings, expenses, gains or losses which the Committee, in its sole
discretion, reasonably determines should appropriately be excluded from and not
taken into account in the calculation of EBITDA because they do not arise from
the Company’s normal operating activities or are determined to be extraordinary,
unusual in nature or infrequent in occurrence, including without limitation, and
only as examples, (a) charges or gains resulting from prepayment of financings,
(b) writeoffs of long-term assets, (c) gains or losses upon the acquisition or
dispositions of assets or business units or (d) earnings or expenses related to
a change in accounting principle.

(e) “Award Share” means an Option Share or a share of Restricted Stock (whether
or not vested or subject to forfeiture or other restrictions), regardless of
whether the holder of such share is the Participant in respect of which such
Stock Option or Restricted Stock was originally awarded under the Plan or a
direct or indirect transferee thereof.

(f) “Award Shares Holder” means an Award Shares Recipient, a permitted assignee
of such person or other permitted assignee under the Plan.

(g) “Award Shares Recipient” means a person with respect to whom the Company has
issued Award Shares under the Plan.

(h) “Board” means the Board of Directors of the Company.

(i) “Business Day” means a day other than a day on which commercial banks in New
York, New York or Houston, Texas are authorized or required by law to close.

(j) “Change of Control” has the meaning provided for such term in the Company’s
Amended and Restated Certificate of Incorporation.

(k) “Code” means the Internal Revenue Code of 1986, as amended.

(l) “Committee” means the compensation committee of the Board (or, if there is
no such committee, the Board committee performing equivalent functions), which,
from and after the date the Company registers any class of its equity securities
pursuant to Section 12 of the 1934 Act, shall be comprised of at least two
members of the Board who are (i) “non-employee directors” as defined under rules
and regulations promulgated under Section 16(b) of the 1934 Act and
(ii) “outside directors” as defined in Section 162(m) of the Code. The Board
shall have the power to fill vacancies on the Committee arising by resignation,
death, removal or otherwise. The Committee may delegate ministerial tasks to
such persons as it deems appropriate.

(m) “Company” means US Oncology Holdings, Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

(n) “Control” (including the terms “Controlling”, “Controlled by” and “under
common Control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

(o) “Corporate Change” has the meaning given to it in Section 6.6.

(p) “Disabled” means the person so affected is unable to engage in substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than one hundred eighty
(180) days. The Committee shall have sole discretion to determine whether a
Participant is Disabled for purposes of the Plan.

(q) “EBITDA” means, for any period, the Company’s consolidated earnings before
interest, taxes, depreciation, amortization, any other non-cash charges and
Approved One Time Items, based upon the Company’s regularly prepared quarterly
and annual financial statements, adjusted as necessary to reflect the
application of the generally accepted accounting principles utilized by the
Company in connection with the preparation of its annual financial statements.

(r) “Effective Time” has the meaning given to such term in the Merger Agreement.

(s) “Enterprise Value” has the meaning given to it in Section 6.3.

(t) “Fair Market Value” means, with respect to a share of Stock on any date
herein specified, (i) if the shares of Stock are listed or admitted for trading
on a national securities exchange, the reported closing sales price regular way,
or, in case no such reported sale takes place on such day, the average of the
reported closing bid and asked prices regular way, in either case on the
principal national securities exchange on which the shares of Stock are listed
or admitted for trading, or (ii) if the shares of Stock are not listed or
admitted for trading on a national securities exchange, (A) the closing
transaction price of the shares of Stock on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or, in the case no such
reported transaction takes place on such day, the average of the reported
closing bid and asked prices thereof quoted on NASDAQ, or (B) if the shares of
Stock are not quoted on NASDAQ, the average of the closing bid and asked prices
of the shares of Stock in the over-the-counter market, as reported by The
National Quotation Bureau, Inc., or an equivalent generally accepted reporting
service, or (iii) if on any such day the shares of Stock are not quoted by any
such organization, the fair market value per share of Stock on such day, as
determined in good faith by the Committee. If the Fair Market Value of Stock is
to be determined as of a day other than a trading day, the Fair Market Value of
Stock for such day shall be determined as described above on the last trading
day ending prior to the date as of which the determination is being made. If, in
the discretion of the Committee, another means of determining Fair Market Value
shall be necessary or advisable in order to comply with the requirements of
Section 162(m) of the Code or any other applicable

 

3



--------------------------------------------------------------------------------

law, governmental regulation, or ruling of any governmental entity, then the
Committee may provide for another means of such determination.

(u) “Incentive Stock Option” means a Stock Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

(v) “Merger Agreement” means that certain Agreement and Plan of Merger dated as
of March 20, 2004 made and entered into by and among the Company, Oiler
Acquisition Corp. and US Oncology.

(w) “Option Date” means, with respect to any Stock Option, the date on which the
Stock Option is awarded under the Plan.

(x) “Option Share” means any share of Stock issued upon exercise of a Stock
Option, regardless of whether the holder of such share is the Participant in
respect of which such Stock Option was originally issued under the Plan or a
direct or indirect transferee thereof.

(y) “Outstanding Debt” means, as of any date, the Company’s consolidated
outstanding debt, minus any accrued and unpaid interest thereon, determined in
accordance with the generally accepted accounting principles utilized by the
Company, and including obligations and liabilities under any synthetic leasing
facilities.

(z) “Net Enterprise Value” has the meaning given to it in Section 6.3.

(aa) “Non-Qualified Stock Option” means a Stock Option other than an Incentive
Stock Option.

(bb) “Participant” means any employee of the Company or any Subsidiary, any
non-employee member of the Company’s Board, and any consultant providing
services to the Company or any Subsidiary, who is selected by the Committee to
participate in the Plan.

(cc) “Permitted Transferees” means a member of a Participant’s immediate family,
trusts for the benefit of the Participant or such immediate family members, and
partnerships in which the Participant or such immediate family members are the
only partners, provided that no consideration is provided for the transfer.
Immediate family members shall include a Participant’s spouse and descendants
(children, grandchildren and more remote descendants), and shall include
step-children and relationships arising from legal adoption.

(dd) “Person” means any natural person, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

(ee) “Preferred Equity Value” means, as of any date, the aggregate Accreted
Value of all shares of Preferred Stock then outstanding.

 

4



--------------------------------------------------------------------------------

(ff) “Preferred Stock” means the Company’s Participating Preferred Stock, par
value $0.001 per share.

(gg) “Qualified IPO” has the meaning provided for such term in the Company’s
Amended and Restated Certificate of Incorporation.

(hh) “Repurchase Price Per Award Share” has the meaning given to it in
Section 6.3.

(ii) “Repurchase Right” has the meaning given to it in Section 6.2.

(jj) “Restricted Period” has the meaning given to it in Article IV.

(kk) “Restricted Stock” has the meaning given to it in Article IV.

(ll) “Retirement” means the termination of employment from the Company
constituting retirement as determined by the Committee.

(mm) “Share Repurchase Period” has the meaning given to it in Section 6.2.

(nn) “Stock” means the Common Stock of the Company, par value $0.001 per share.

(oo) “Stock Option” means the right of a Participant to purchase Stock pursuant
to an Incentive Stock Option or a Non-Qualified Stock Option awarded pursuant to
the provisions of the Plan.

(pp) “Subsidiary” means, during any period, any corporation or other entity of
which 50% or more of the total combined voting power of all classes of stock (or
other equity interests in the case of an entity other than a corporation)
entitled to vote is owned, directly or indirectly, by the Company.

(qq) “Terminated for Cause” shall mean that a Participant’s employment is
terminated as a result of a breach of his or her written employment agreement,
or for “cause” as specified in a written employment agreement, if the
Participant is party to a written employment agreement with the Company or any
Subsidiary, or, with respect to a Participant that is not a party to a written
employment agreement with the Company or any Subsidiary, if the Committee
determines that such Participant is being terminated as a result of malfeasance,
misconduct, dishonesty, disloyalty, disobedience or action that might reasonably
be expected to injure the Company or its business interests or reputation.

(rr) “Transfer” means a transfer, sale, assignment, pledge, hypothecation or
other disposition (including by operation of law), whether directly or
indirectly pursuant to the creation of a derivative security, the grant of an
option or other right or the imposition of a restriction on disposition or
voting.

(ss) “US Oncology” means US Oncology, Inc., a Delaware corporation.

 

5



--------------------------------------------------------------------------------

(tt) “WCAS IX” shall mean Welsh, Carson, Anderson & Stowe IX, L.P., a Delaware
limited partnership.

1.4 Administration. The Plan shall be administered by the Committee. If for any
reason there is no Committee, the duties of the Committee shall be performed by
the Board. Subject to the provisions of the Plan, the Committee shall have
authority to select Participants to receive awards of Stock Options or
Restricted Stock, to determine the time or times of receipt, to determine the
types of awards and the number of shares covered by the awards, to establish the
terms, conditions, performance criteria, restrictions, and other provisions of
such awards, and to amend, modify or suspend outstanding awards; provided, that,
except as expressly provided in the Plan, the Committee may not, without the
Participant’s consent, alter the terms of any award so as to affect adversely
the Participant’s rights under the award unless the Committee expressly reserved
the right to do so at the time of the award. Notwithstanding the foregoing
proviso, and subject to Section 5.4, the provisions of Article V of the Plan can
be amended, modified, supplemented or otherwise altered without the consent of
any Participant or holder of Award Shares so long as all Participants and
holders of Award Shares are treated in the same manner by such alteration. The
Committee is authorized to interpret the Plan, to establish, amend, and rescind
any rules and regulations relating to the Plan, to determine the terms and
provisions of any agreements made pursuant to the Plan, to modify such
agreements, and to make all other determinations that may be necessary or
advisable for the administration of the Plan; provided, that, if any such
interpretation, rule, regulation, agreement, modification or other determination
would adversely affect the rights of WCAS IX under Article V of the Plan, the
Committee shall not take such action without the prior written consent of WCAS
IX. Decisions of the Committee (including decisions regarding the interpretation
and application of the Plan) shall be binding on the Company and on all
Participants and other interested parties. From and after the date the Company
registers any class of its equity securities pursuant to Section 12 of the 1934
Act, with respect to persons subject to Section 16 of the 1934 Act, transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successor rule or statute under the 1934 Act. To the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law. The Committee shall hold
its meetings at such times and places as it deems advisable. A majority of the
Committee shall constitute a quorum for a meeting. All determinations of the
Committee shall be made by a majority of its members attending the meeting.
Furthermore, any decision or determination reduced to writing and signed by all
of the members of the Committee shall be as effective as if it had been made by
a majority vote at a meeting properly called and held.

1.5 Participation. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, the employees,
non-employee Board members and consultants of the Company or any of its
Subsidiaries who will participate in the Plan. In the discretion of the
Committee, a Participant may be awarded Stock Options or Restricted Stock, and
more than one award may be granted to a Participant. Except as otherwise agreed
to by the Company and the Participant, any award under the Plan shall not affect
any previous award to the Participant under the Plan or any other plan
maintained by the Company or any of its Subsidiaries.

1.6 Shares Subject to the Plan. The shares of Stock with respect to which awards
may be made under the Plan shall be either authorized and unissued shares or
issued shares. Subject

 

6



--------------------------------------------------------------------------------

to adjustment pursuant to the provisions of Section 1.11, the aggregate number
of shares of Stock with respect to which awards may be granted under the Plan is
32,000,000. Subject to adjustment pursuant to the provisions of Section 1.11,
the number of shares of Stock that may be delivered in respect of awards granted
under the Plan for the grant of Stock Options shall not exceed 32,000,000 shares
in the aggregate. Subject to such overall limit, up to 32,000,000 shares of
Stock may be issued upon the exercise of Incentive Stock Options and up to
32,000,000 shares of Stock may be issued upon the exercise of Non-Qualified
Stock Options. The number of shares of Stock available under the Plan for
issuance as Restricted Stock shall not exceed 32,000,000 shares in the
aggregate. If any award under the Plan or any portion of the award, shall
expire, terminate or be forfeited or cancelled, or be settled in cash pursuant
to the terms of the Plan and, therefore, any such shares are no longer
distributable under the award, or any Award Shares be repurchased under
Article VI, such shares of Stock shall again be available for award under the
Plan, subject to the foregoing limits. From and after the date the Company is
required to register any class of its equity securities under Section 12 of the
1934 Act, the maximum number of shares with respect to which Stock Options may
be granted under the Plan to any single Participant in any 12 month period shall
be 3,933,595. Notwithstanding the foregoing, in order to comply with
Section 162(m) of the Code, the Committee shall take into account that (1) if a
Stock Option is canceled, the canceled Stock Option continues to be counted
against the maximum number of shares for which Stock Options may be granted to
the Participant under the Plan and (2) for purposes of Section 162(m) of the
Code, if after the grant of a Stock Option, the Committee reduces the purchase
price of the Stock Option, the transaction is treated as a cancellation of the
Stock Option and a grant of a new Stock Option, and in such case, both the Stock
Option that is deemed to be canceled and the Stock Option that is deemed to be
granted reduce the maximum number of shares for which Stock Options may be
granted to the Participant under the Plan.

1.7 Compliance With Applicable Laws. Notwithstanding any other provision of the
Plan, the Company shall have no liability to issue any shares of Stock under the
Plan unless such issuance would comply with all applicable laws and the
applicable requirements of any securities exchange or similar entity. Prior to
the issuance of any shares of Stock under the Plan, the Company may require a
written statement that the recipient is acquiring the shares for investment and
not for the purpose or with the intention of distributing the shares. The
Committee, in its discretion, may impose such conditions, restrictions and
contingencies with respect to shares of Stock acquired pursuant to the exercise
of a Stock Option or in connection with an award of Restricted Stock as the
Committee determines to be desirable.

1.8 Withholding of Taxes. All awards and payments under the Plan are subject to
withholding of all applicable taxes. The Committee, in its sole discretion, may
permit withholding obligations to be satisfied through the surrender of shares
of Stock which the Participant already owns, or to which a Participant is
otherwise entitled under the Plan. The Company shall have the right to deduct
from all amounts paid in cash in consequence of the exercise of a Stock Option
or in connection with an award of Restricted Stock under the Plan any taxes
required by law to be withheld with respect to such cash payments. Where an
employee or other person is entitled to receive shares of Stock pursuant to the
exercise of a Stock Option pursuant to the Plan, the Company shall have the
right to require the employee or such other person to pay to the Company the
amount of any taxes that the Company is required to withhold with respect to
such shares, or, in lieu thereof, and in the sole discretion of the Committee,
to

 

7



--------------------------------------------------------------------------------

retain, or sell without notice, a sufficient number of such shares to cover the
amount required to be withheld. Upon the disposition (within the meaning of
Section 424(c) of the Code) of shares of Stock acquired pursuant to the exercise
of an Incentive Stock Option prior to the expiration of the holding period
requirements of Section 422(a)(1) of the Code, the Participant shall be required
to give written notice to the Company of such disposition and the Company shall
have the right to require the Participant to pay to the Company the amount of
any taxes that are required by law to be withheld with respect to such
disposition. The Company shall have the right to withhold from any salary, wages
or other compensation payable by the Company to the Participant an amount
sufficient to satisfy withholding tax requirements attributable to such
disposition. Upon termination of the Restricted Period with respect to an award
of Restricted Stock (or such earlier time, if any, as an election is made by the
Participant under Section 83(b) of the Code, or any successor provisions
thereto, to include the value of such shares in taxable income), the Company
shall have the right to require the Participant or any other person receiving
shares of Stock in respect of such Restricted Stock award to pay to the Company
the amount of taxes that the Company is required to withhold with respect to
such shares of Stock or, in lieu thereof, to retain or sell without notice a
sufficient number of shares of Stock held by it to cover the amount required to
be withheld. The Company shall have the right to deduct from all dividends paid
with respect to Restricted Stock the amount of taxes that the Company is
required to withhold with respect to such dividend payments.

1.9 Transferability. Incentive Stock Options are not transferable except as
designated by the Participant by will or by the laws of descent and
distribution. Incentive Stock Options may be exercised during the lifetime of
the Participant only by the Participant or his guardian or legal representative.
Non-Qualified Stock Options are not transferable except as designated by the
Participant by will or by the laws of descent and distribution or, if provided
by the Committee in the option agreement, to Permitted Transferees in compliance
with such option agreement. Non-Qualified Stock Options may be exercised either
by the Participant, his guardian or legal representative and as otherwise
permitted under the laws of descent and distribution, or by a Permitted
Transferee to whom any such Non-Qualified Stock Options are transferred in
compliance with the terms of the option agreement therefor. During the
Restricted Period, shares of Restricted Stock awarded under the Plan are not
transferable except as designated by the Participant by will or by the laws of
descent and distribution or, if provided in the award agreement, to Permitted
Transferees in compliance with such award agreement. Stock Options, shares of
Stock issued upon exercise of Stock Options and shares of Restricted Stock shall
also be subject to the applicable provisions of Article V and any other
restrictions on transfer contained in the option or award agreements relating
thereto. Without limiting the generality of the foregoing, as a condition to the
granting of any award of Restricted Stock to any Participant not already a party
thereto, the Company may require the Participant to execute and deliver to the
Company an instrument of joinder to the Stockholders Agreement dated as of
August 20, 2004 among the Company and its stockholders, as amended.

1.10 Employee and Stockholder Status. The Plan does not constitute a contract of
employment or for services, and selection as a Participant will not give any
employee, non-employee director or consultant the right to be retained in the
employ of, nor to continue to provide services as a director or consultant to,
the Company or any Subsidiary. No award of Stock Options under the Plan shall
confer upon the holder thereof any right as a stockholder of

 

8



--------------------------------------------------------------------------------

the Company. If the transfer of shares is restricted pursuant to Section 1.9,
certificates representing such shares may bear a legend referring to such
restrictions.

1.11 Adjustments to Number of Shares Subject to the Plan. In the event of any
change in the outstanding shares of Stock of the Company by reason of any stock
dividend, split, spinoff, recapitalization, merger, consolidation, combination,
extraordinary dividend, exchange of shares or other similar change, the
aggregate number and class of shares of Company capital stock with respect to
which awards may be made under the Plan, and the terms (including exercise
price) and the number and class of shares subject to any outstanding Stock
Options shall be equitably adjusted by the Committee.

1.12 Change in Stock and Adjustments; Change of Control; Qualified IPO.

(a) If, while unexercised Stock Options remain outstanding under the Plan, the
Company is merged into or consolidated with another corporation under
circumstances where the Company is not the surviving corporation or the Company
is liquidated or sells or otherwise disposes of substantially all its assets to
another corporation, the Committee may provide for the assumption of some or all
outstanding Stock Options, or for the grant of new awards in substitution
therefor, by the acquiror or survivor or Affiliate of the acquiror or survivor,
in each case on such terms and subject to such conditions as the Committee
determines. In the absence of such an assumption or if there is no substitution,
(i) subject to the provisions of clause (ii) below, after the effective date of
such merger, consolidation, liquidation or sale, as the case may be, each holder
of an outstanding Stock Option shall be entitled, upon exercise of such Stock
Option, to receive, in lieu of each share of Stock for which such Stock Option
is exercised, shares of such stock (or other securities or consideration) as the
holder of one share of Stock received pursuant to the terms of the merger,
consolidation, liquidation or sale, and (ii) in the case of any such merger,
consolidation, liquidation, sale or other transaction, all outstanding Stock
Options may be canceled by the Committee as of a date not earlier than the
effective date of any such merger, consolidation, liquidation, sale or other
transaction, provided that (A) at least ten (10) days’ notice of such
cancellation shall be given to each holder of a Stock Option, and (B) following
receipt of any such notice each holder of a Stock Option shall have the right to
exercise such Stock Option in full (without regard to any vesting or other
limitations on exercise set forth in or imposed pursuant to the Plan or the
award documentation relating to the Stock Option) conditioned on the
consummation of such merger, consolidation, liquidation or other transaction and
may defer delivery of the purchase price of any shares of Stock to be purchased
upon exercise of the Stock Option until not later than five (5) business days
after receipt from the Committee of written notice of such consummation or
occurrence. In the event that any acceleration of vesting pursuant to clause
(ii) above would result in imposition of the excise tax imposed by Section 4999
of the Code, a Participant may elect to waive such acceleration with respect to
such number of shares subject to unvested Stock Options as the Participant may
designate, and the Participant shall be entitled to designate from among his
unvested Stock Options the Stock Options which shall not be subject to
accelerated vesting, in which case such Stock Options shall be terminated
without payment of any consideration to the Participant upon the consummation of
such merger, consolidation, liquidation, sale or other transaction. In the event
that the merger,

 

9



--------------------------------------------------------------------------------

consolidation, liquidation, sale or other transaction does not occur, then on
notice from the Committee of such failure to occur any exercise of a Stock
Option conditioned on such occurrence shall be null and void and all limitations
on exercise of a Stock Option shall remain in effect as if the Committee had
never sent any notice of cancellation.

(b) The agreement provided for in Section 1.13 shall set forth the effect, if
any, of a Change of Control or a Qualified IPO upon any Stock Options or
Restricted Stock awarded under the Plan.

1.13 Agreement With Company. At the time of any awards under the Plan, the
Committee will require a Participant to enter into an agreement with the Company
in a form specified by the Committee, agreeing to the terms and conditions of
the Plan and to such additional terms and conditions, not inconsistent with the
Plan, as the Committee may, in its sole discretion, prescribe. Notwithstanding
anything to the contrary contained above, each such agreement shall contain the
provisions set forth in Section 5.3 of the Plan. In the event of any
inconsistency or conflict between the terms of the Plan and the agreement, the
terms of the Plan shall govern.

1.14 No Funds Established. It is not intended that awards under the Plan be set
aside in a trust which would qualify as an employee’s trust within the meaning
of Sections 401 or 402 of the Code, or in any other type of trust, fund, or
separate account. The rights of any Participant and any person claiming under
such Participant shall not rise above or exceed those of an unsecured creditor
of the Company.

1.15 Assignment. Except as contemplated by Section 1.9, no right or benefit
under the Plan shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, or torts of the person entitled to such benefits.

1.16 Gender, Tense and Headings. Whenever the context requires such, words of
the masculine gender used herein shall include the feminine and neuter, and
words used in the singular shall include the plural. Headings as used herein are
inserted solely for convenience and reference and constitute no part of the
construction of the Plan.

1.17 Tax Consequences. Neither the Company nor the Committee makes any
commitment or guarantee that any federal, state or local tax treatment will
apply or be available to any Participant.

1.18 Severability. In the event that any provision of the Plan shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Plan, and the
Plan shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

1.19 Amendment and Termination of Plan. Subject to Section 5.4 hereof, the Board
may at any time and in any way amend the Plan or any outstanding award, and may
at any time terminate the Plan as to any future grants or awards; provided, that
except as otherwise expressly provided, the Board may not alter adversely or
impair the Participant’s rights under any Stock

 

10



--------------------------------------------------------------------------------

Options or Restricted Stock previously awarded under the Plan without the
consent of the holder thereof. Notwithstanding the foregoing proviso, and
subject to Section 5.4, the provisions of Article V of the Plan can be amended,
modified, supplemented or otherwise altered without the consent of any
Participant or holder of Award Shares so long as all Participants and holders of
Award Shares are treated in the same manner by such alteration.

1.20 Compliance With Section 409A. Notwithstanding any other provision of the
Plan to the contrary, awards granted under the Plan shall be designed, granted
and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of section 409A of the Code and
the Department of Treasury rules and regulations issued thereunder
(collectively, “Section 409A”). If the Committee determines that an award
granted under the Plan, award agreement, payment, distribution, deferral
election, transaction, or any other action or arrangement contemplated by the
provisions of the Plan would, if undertaken, cause a holder of the award to
become subject to additional taxes under Section 409A, then unless the Committee
specifically provides otherwise, such award, award agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or award agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the holder of the award. The period of exercisability of
a Stock Option shall not be extended to the extent that such extension would
subject the holder of the award to additional taxes under Section 409A.

ARTICLE II

INCENTIVE STOCK OPTIONS

2.1 Definition. The award of any Incentive Stock Option under the Plan entitles
the Participant to purchase shares of Stock at a price fixed at the time the
option is awarded, subject to the following terms of this Article II and the
terms of the award documentation.

2.2 Eligibility. The Committee shall designate the employees to whom Incentive
Stock Options are to be awarded under the Plan and shall determine the number of
option shares to be offered to each Participant under each Incentive Stock
Option awarded. Incentive Stock Options may be awarded only to employees of the
Company or its corporate Subsidiaries. In no event shall the aggregate Fair
Market Value (determined at the time the option is awarded) of Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an individual during any calendar year (under all plans of the Company and all
Related Companies) exceed $100,000; any Stock Options awarded in excess of this
limit shall be considered Non-Qualified Stock Options for federal income tax
purposes, determined in the order in which the Stock Options were granted.

2.3 Exercise Price. The purchase price per share of Stock under each Incentive
Stock Option shall be determined by the Committee, provided, however, that in no
event shall such price be less than the greater of (a) 100% of the Fair Market
Value per share of Stock as of the Option Date (110% of such Fair Market Value
if the holder of the option owns stock possessing more than 10% of the combined
voting power of all classes of stock of the Company or any Subsidiary) or
(b) the par value per share of Stock on such date.

 

11



--------------------------------------------------------------------------------

2.4 Exercise.

(a) Each Incentive Stock Option shall become and be exercisable at such time or
times and during such period or periods, in full or in such installments as may
be determined by the Committee at the Option Date. To the extent provided by the
Committee, the full purchase price of each share of Stock purchased upon the
exercise of any Incentive Stock Option shall be paid in cash, by delivery of
shares of Stock (valued at Fair Market Value as of the day of exercise) that
have an aggregate Fair Market Value equal to the exercise price and that have
been outstanding for at least six months (unless the Committee approves a
shorter period), by any other means acceptable to the Committee, or in any
combination thereof, at the time of such exercise and, as soon as practicable
thereafter, a certificate representing the shares so purchased shall be
delivered to the person entitled thereto. If payment of the purchase price of
shares of Stock is paid in cash, payments shall be made only with cash,
cashier’s check, certified check, official bank check or postal money order
payable to the order of the Company in the amount (in United States dollars) of
the purchase price. If payment of such purchase price is made by shares of
Stock, the Participant shall deliver to the Company (i) certificates registered
in the name of such Participant representing a number of shares of Stock legally
and beneficially owned by such Participant, free of liens, claims and
encumbrances of every kind and having a Fair Market Value as of the date of
delivery of such notice that is not greater than the purchase price of the
shares of Stock with respect to which such Stock Options are to be exercised,
such certificates to be accompanied by stock powers duly endorsed in blank by
the record holder of the shares of Stock represented by such certificates, and
(ii) if the purchase price of the shares of Stock with respect to which such
Stock Option is to be exercised exceeds such Fair Market Value, cash or a
cashier’s check, certified check, official bank check or postal money order
payable to the order of the Company in the amount (in United States dollars) of
such excess. From and after the date of an initial public offering of the Stock
(an “IPO”), the Committee may permit a Participant to elect to pay the purchase
price upon the exercise of a Stock Option by irrevocably authorizing a third
party acceptable to the Committee or its designee to sell the shares of Stock
(or a sufficient portion of the shares of Stock) acquired upon exercise of the
Stock Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire purchase price and any tax withholding resulting from such
exercise. A Participant’s payment of the purchase price in connection with the
exercise of an Incentive Stock Option through delivery of shares of Stock (the
“ISO Stock”) that were acquired through the exercise of an Incentive Stock
Option and that have not been held for more than one year will be considered a
disposition (within the meaning of Section 424(c) of the Code) of the ISO Stock,
resulting in the disqualification of the ISO Stock from treatment as an
incentive stock option under Section 422 of the Code, and the Participant’s
recognition of ordinary income. Participants should consult with their tax
advisors prior to electing to exercise an Incentive Stock Option by this method.

(b) Stock Options shall be exercised by the delivery of written notice to the
Company setting forth the number of shares of Stock with respect to which the
Incentive Stock Option is to be exercised and the address to which the
certificates representing shares of the Stock issuable upon the exercise of such
Incentive Stock Option shall be mailed. In order to be effective, such written
notice shall be accompanied by a form of

 

12



--------------------------------------------------------------------------------

payment as provided in Section 2.4(a). Such notice shall be delivered in person
to the Secretary of the Company, or shall be sent by registered mail, return
receipt requested, to the Secretary of the Company, in which case, delivery
shall be deemed made on the date such notice is deposited in the mail.

2.5 Option Expiration Date. The “Expiration Date” with respect to an Incentive
Stock Option or any portion thereof awarded to a Participant under the Plan
means the earliest of:

(a) the date that is ten (10) years after the date on which the Incentive Stock
Option is awarded (if the Participant owns stock possessing more than 10% of the
combined voting power of all classes of stock of the Company or any Subsidiary,
the date that is five (5) years after the date on which the Incentive Stock
Option is awarded);

(b) the date established by the Committee at the time of the award;

(c) unless the Committee provides otherwise at the time of the award, the date
that is one year after the Participant’s employment with the Company and all
corporate Subsidiaries is terminated by reason of the Participant becoming
disabled (within the meaning of Section 22(e)(3) of the Code) or the
Participant’s death; or

(d) unless the Committee provides otherwise at the time of the award, the date
that is ninety (90) days after the termination of the Participant’s employment
and service with the Company and all corporate Subsidiaries for any reason other
than by reason of the Participant becoming disabled (within the meaning of
Section 22(e)(3) of the Code) or the Participant’s death.

Notwithstanding the foregoing, if the Participant is Terminated for Cause all
Stock Options held by the Participant shall immediately terminate. All rights to
purchase shares of Stock pursuant to an Incentive Stock Option shall cease as of
such Stock Option’s Expiration Date.

ARTICLE III

NON-QUALIFIED STOCK OPTIONS

3.1 Definition. The award of any Non-Qualified Stock Option under the Plan
entitles the Participant to purchase shares of Stock at a price fixed at the
time the option is awarded, subject to the following terms of this Article III
and the terms of the award documentation.

3.2 Eligibility. The Committee shall designate the Participants to whom
Non-Qualified Stock Options are to be awarded under the Plan and shall determine
the number of option shares to be offered to each such Participant under any
Non-Qualified Stock Option awarded.

3.3 Exercise Price. The purchase price of a share of Stock under each
Non-Qualified Stock Option shall be determined by the Committee in its sole
discretion, but shall not be less than 100% of the Fair Market Value of a share
of Stock at the time of the grant.

 

13



--------------------------------------------------------------------------------

3.4 Exercise.

(a) Each Non-Qualified Stock Option shall become and be exercisable at such time
or times and during such period or periods, in full or in such installments as
may be determined by the Committee at the Option Date. To the extent provided by
the Committee, the full purchase price of each share of Stock provided upon
exercise of a Non-Qualified Stock Option shall be paid in cash, by delivery of
shares of Stock (valued at Fair Market Value as of the day of exercise) that
have a Fair Market Value equal to the exercise price and that have been
outstanding for at least six months (unless the Committee approves a shorter
period), by any other means acceptable to the Committee, or in any combination
thereof. If payment of the purchase price of shares of Stock is paid in cash,
payments shall be made only with cash, cashier’s check, certified check,
official bank check or postal money order payable to the order of the Company in
the amount (in United States dollars) of the purchase price. If payment of such
purchase price is made by shares of Stock, the Participant shall deliver to the
Company (i) certificates registered in the name of such Participant representing
a number of shares of Stock legally and beneficially owned by such Participant,
free of liens, claims and encumbrances of every kind and having a Fair Market
Value as of the date of delivery of such notice that is not greater than the
purchase price of the shares of Stock with respect to which such Stock Options
are to be exercised, such certificates to be accompanied by stock powers duly
endorsed in blank by the record holder of the shares of Stock represented by
such certificates, and (ii) if the purchase price of the shares of Stock with
respect to which such Stock Option is to be exercised exceeds such Fair Market
Value, cash or a cashier’s check, certified check, official bank check or postal
money order payable to the order of the Company in the amount (in United States
dollars) of such excess. From and after the date of an IPO, the Committee may
permit a Participant to elect to pay the purchase price upon the exercise of a
Stock Option by irrevocably authorizing a third party acceptable to the
Committee or its designee to sell shares of Stock (or a sufficient portion of
the shares of Stock) acquired upon exercise of the Stock Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire purchase
price and any tax withholding resulting from such exercise.

(b) Stock Options shall be exercised by the delivery of written notice to the
Company setting forth the number of shares of Stock with respect to which the
Non-Qualified Stock Option is to be exercised and the address to which the
certificates representing shares of the Stock issuable upon the exercise of such
Non-Qualified Stock Option shall be mailed. In order to be effective, such
written notice shall be accompanied by a form of payment as provided in
Section 3.4(a). Such notice shall be delivered in person to the Secretary of the
Company, or shall be sent by registered mail, return receipt requested, to the
Secretary of the Company, in which case, delivery shall be deemed made on the
date such notice is deposited in the mail.

3.5 Option Expiration Date. The “Expiration Date” with respect to a
Non-Qualified Stock Option or any portion thereof awarded to a Participant under
the Plan means the earliest of:

(a) the date established by the Committee at the time of the award;

 

14



--------------------------------------------------------------------------------

(b) unless the Committee provides otherwise at the time of grant, the date that
is one year after the Participant’s employment with the Company and all
Subsidiaries is terminated by reason of the Participant becoming Disabled, the
Participant’s death or the Participant’s Retirement; or

(c) unless the Committee provides otherwise at the time of grant, the date that
is ninety (90) calendar days after the termination of the Participant’s
employment and service with the Company and all Subsidiaries for any reason
other than the Participant becoming Disabled, the Participant’s death or the
Participant’s Retirement.

Notwithstanding the foregoing, (i) if the Participant is Terminated for Cause
all Stock Options held by the Participant shall immediately terminate, and
(ii) unless the Committee provides otherwise at the time of grant, if the
Participant’s employment within the Company and all its Subsidiaries is
terminated other than because the Participant is terminated for Cause, then all
Stock Options held by the Participant that are vested as of the date of such
termination shall be exercisable by the Participant until the Expiration Date
and all unvested Stock Options shall terminate on the date of such termination.
All rights to purchase shares of Stock pursuant to a Non-Qualified Stock Option
shall cease as of such Stock Option’s Expiration Date.

ARTICLE IV

RESTRICTED STOCK

4.1 Definition. Restricted Stock awards are issuances of Stock to Participants,
the vesting of which may be subject to a required period of employment or
service as a director or consultant, or any other conditions established by the
Committee.

4.2 Eligibility. The Committee shall designate any Participant to whom
Restricted Stock is to be awarded and the number of shares of Stock that are
subject to any such award.

4.3 Terms and Conditions of Awards. All shares of Restricted Stock awarded to
Participants under the Plan shall be subject to the following terms and
conditions and to such other terms and conditions, not inconsistent with the
Plan, as shall be prescribed by the Committee in its sole discretion and as
shall be contained in the agreement referred to in Section 1.13.

(a) Restricted Stock awarded to Participants may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as hereinafter provided,
for such period or until the satisfaction of such conditions as the Committee
may determine, after the time of the award of such stock (the “Restricted
Period”). A single award of shares of Restricted Stock may impose different
Restricted Periods for different portions of such shares of Restricted Stock.
Except for such restrictions, the Participant as owner of such shares shall have
all the rights of a stockholder, including but not limited to the right to vote
such shares and, except as otherwise provided by the Committee, the right to
receive all dividends paid on such shares.

(b) Except as otherwise determined by the Committee in its sole discretion or as
set forth in the agreement evidencing the Restricted Stock award, a Participant
whose employment or service with the Company and all Subsidiaries terminates
prior to the end

 

15



--------------------------------------------------------------------------------

of the Restricted Period for any reason shall forfeit all shares of Restricted
Stock remaining subject to a Restricted Period.

(c) Each certificate issued in respect of shares of Restricted Stock awarded
under the Plan shall be registered in the name of the Participant and, at the
discretion of the Committee, each such certificate may be deposited in a bank
designated by the Committee. Each such certificate shall bear the following (or
a similar) legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the corporation’s 2004 Equity Incentive Plan and an agreement entered into
between the registered owner and the corporation. A copy of such plan and
agreement is on file in the office of the Secretary of the corporation,
[address].

(d) At the end of the Restricted Period for shares of Restricted Stock,
certificates for such shares of Restricted Stock shall be delivered to the
Participant (or his or her legal representative, beneficiary or heir) free of
all restrictions under the Plan or any agreement evidencing the Restricted Stock
award.

ARTICLE V

PROVISIONS FOR THE BENEFIT OF WCAS IX

5.1 Restrictions on Transfer of Award Shares.

(a) Notwithstanding anything to the contrary contained in the Plan or in any
agreement relating to any Stock Option or Restricted Stock award (other than
Section 5.5 of the Plan), no holder (each a “Holder”) of Award Shares may
Transfer all or any portion of the Award Shares held by such Holder without the
prior written consent of WCAS IX other than (i) Transfers to Permitted
Transferees that are made in accordance with Section 5.1(b) below and
(ii) Transfers made in connection with a Drag-Along Sale pursuant to Section 5.2
below. Any attempted Transfer of Award Shares in violation of the provisions of
this Article V shall be null and void ab initio and of no effect, and the
Company shall not record any such Transfer on its books. Each certificate
representing Award Shares shall bear a legend substantially to the following
effect with such additions thereto or changes therein as the Company (with the
approval of WCAS IX) may be advised by counsel are required by law or necessary
to give full effect to the provisions of this Article V (the “Legend”):

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
RESTRICTIONS AND CERTAIN PROVISIONS REQUIRING THE SALE OF SUCH SHARES BY THE
HOLDER THEREOF UNDER CERTAIN CIRCUMSTANCES, IN EACH CASE UNDER ARTICLE V OF THE
US ONCOLOGY HOLDINGS, INC. 2004 EQUITY INCENTIVE PLAN, AS AMENDED FROM TIME TO
TIME, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY. NO TRANSFER,
SALE,

 

16



--------------------------------------------------------------------------------

ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SHARES REPRESENTED
BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
ARTICLE V OF SUCH PLAN. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS
CERTIFICATE, AGREES TO BE BOUND BY THE PROVISIONS OF ARTICLE V OF SUCH PLAN.”

After the termination of this Article V in accordance with its terms, and upon
the written request of any Holder of Award Shares, the Legend placed on the
certificate(s) evidencing such Award Shares will be removed by the Company by
means of the delivery of substitute certificates without such Legend.

(b) Subject to the terms of any applicable agreement, a Participant may, at any
time, Transfer any or all of the Award Shares of such Participant to a Permitted
Transferee thereof if such Permitted Transferee duly executes and delivers to
the Company and WCAS IX an instrument (in a form reasonably acceptable to the
Committee and WCAS IX) acknowledging that such Permitted Transferee is bound by
the provisions of this Article V as a Holder of Award Shares hereunder (such
Transfer to be effective only upon delivery of such instrument to the Company
and WCAS IX); provided, that (A) if the Company so requests promptly following
(and, in any event, within five (5) Business Days after) its receipt of such
instrument, such Transfer shall not be effective unless and until the Company
has been furnished with an opinion in form and substance reasonably satisfactory
to the Company of counsel reasonably satisfactory to the Company that such
Transfer is exempt from or not subject to the provisions of Section 5 of the
Securities Act of 1933, as amended (the “1933 Act”), and any other applicable
securities laws and (B) no Transfer under this Section 5.1(b) shall be permitted
if such Transfer would require the Company to register a class of equity
securities under Section 12 of the 1934 Act under circumstances where the
Company does not then have securities of any class registered under Section 12
of the 1934 Act. Notwithstanding the foregoing, no Participant shall avoid the
provisions of this Article V by making one or more Transfers to one or more
Permitted Transferees and then disposing of all or any portion of such
Participant’s interest in any such Permitted Transferee(s).

(c) The provisions of this Section 5.1 shall terminate and be of no further
force or effect from and after the 180th day following the consummation of the
initial underwritten sale by the Company of shares of Stock to the public
pursuant to an effective registration statement (other than a registration
statement on Form S-8 or Form S-4) filed under the 1933 Act (the “Initial Public
Offering”).

5.2 Drag-Along Rights of WCAS IX.

(a) Drag-Along Sale. If WCAS IX, the Company or US Oncology receives an offer
from a person who is not an Affiliate of the Company or WCAS IX (a “Third
Party”) to purchase or exchange (by merger, consolidation or otherwise) (x) at
least a majority of the shares of Stock then outstanding or (y) all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole, and WCAS IX wishes to accept

 

17



--------------------------------------------------------------------------------

such offer (or WCAS IX wishes that the Company or US Oncology accept such
offer), then each Holder of Award Shares (the “Drag-Along Stockholders”) shall,
if requested by WCAS IX, (A) waive any appraisal rights that it would otherwise
have in respect of such transaction, and/or (B) Transfer to such Third Party,
subject to the other provisions of the Plan, on the terms of the offer so
accepted by WCAS IX, including time of payment, form and choice of consideration
and adjustments to purchase price, the number of Award Shares equal to the
number of Award Shares owned by the Holder multiplied by the percentage of the
then outstanding shares of Stock to which the Third Party offer is applicable.

(b) Exercise of Drag-Along Rights; Notices; Certain Conditions of Drag-Along
Sales.

(i) WCAS IX will give notice (the “Drag-Along Notice”) to the Drag-Along
Stockholders of any proposed Transfer giving rise to the rights of WCAS IX set
forth in Section 5.2(a) (a “Drag-Along Sale”) within five (5) Business Days
after WCAS IX’s acceptance of the offer referred to in Section 5.2(a) and, in
any event, not less than ten (10) Business Days prior to the proposed closing
date for such Drag-Along Sale. The Drag-Along Notice will set forth the number
of shares of Stock proposed to be so Transferred, the name of the proposed
transferee or acquiring Person, the proposed amount and form of consideration
and the other terms and conditions of the offer.

(ii) If any holders of Stock are given an option as to the form and amount of
consideration to be received, all Holders of Award Shares shall be given the
same option. Each Drag-Along Stockholder (x) shall agree to the same covenants
as WCAS IX agrees to in connection with the Drag-Along Sale, (y) shall be
obligated to join on a pro rata basis (based on the proceeds received by each
such Drag-Along Stockholder in connection with the Drag-Along Sale) in any
indemnification that WCAS IX agrees to provide in connection with the Drag-Along
Sale (other than in connection with obligations that relate to a particular
Holder such as representations and warranties concerning itself for which each
Holder shall agree to be solely responsible) and (z) shall make such
representations and warranties concerning itself and the Award Shares to be sold
by it in connection with such Drag-Along Sale as WCAS IX makes with respect to
itself and its shares of Stock.

(iii) Each Drag-Along Stockholder will be responsible for funding its
proportionate share of any adjustment in purchase price or escrow arrangements
in connection with the Drag-Along Sale and for its proportionate share of any
withdrawals from any such escrow, including any such withdrawals that are made
with respect to claims arising out of agreements, covenants, representations,
warranties or other provisions relating to the Drag-Along Sale.

(iv) Each Drag-Along Stockholder will be responsible for its proportionate share
of the fees, commissions and other out-of-pocket expenses (collectively,
“Costs”) of the Drag-Along Sale to the extent not paid or

 

18



--------------------------------------------------------------------------------

reimbursed by the Company, the Third Party or another Person (other than WCAS
IX); provided, that the liability for such Costs shall not exceed the total
consideration received by such Drag-Along Stockholder for its Award Shares in
respect of such Drag-Along Sale. WCAS IX shall be entitled to estimate each
Drag-Along Stockholder’s proportionate share of such Costs and to withhold such
amounts from payments to be made to each Drag-Along Stockholder at the time of
closing of the Drag-Along Sale; provided that (i) such estimate shall not
preclude WCAS IX from recovering additional amounts from the Drag-Along
Stockholders in respect of each Drag-Along Stockholder’s proportionate share of
such Costs and (ii) WCAS IX shall reimburse each Drag-Along Stockholder to the
extent actual amounts are ultimately less than the estimated amounts or any such
amounts are paid by the Company, the Third Party or another Person (other than
WCAS IX).

(c) Closing of Drag-Along Sale.

(i) At the closing of such Drag-Along Sale, each of the Drag-Along Stockholders
shall deliver certificates evidencing the Award Shares then held by it and to be
sold in connection with such sale, duly endorsed for transfer or accompanied by
stock powers executed in blank, against payment of the purchase price therefor
by wire transfer to the account or accounts specified by such Drag-Along
Stockholder or by check.

(ii) If the Drag-Along Sale is not consummated within 180 days from the date of
the Drag-Along Notice, WCAS IX must deliver another Drag-Along Notice in order
to exercise its rights under the Plan with respect to such Drag-Along Sale.

(d) Custody Agreement and Power of Attorney. Upon receiving a Drag-Along Notice,
each Drag-Along Stockholder will, if requested by WCAS IX, execute and deliver a
custody agreement and power of attorney in form and substance reasonably
satisfactory to WCAS IX with respect to the Award Shares that are to be sold by
such Drag-Along Stockholder pursuant hereto in respect of such Drag-Along Sale
(a “Drag-Along Custody Agreement and Power of Attorney”). The Drag-Along Custody
Agreement and Power of Attorney will provide, among other things, that each such
Drag-Along Stockholder will deliver to and deposit in custody with the custodian
and attorney-in-fact named therein a certificate or certificates representing
such Award Shares (each duly endorsed in blank by the registered owner or owners
thereof) and irrevocably appoint said custodian and attorney-in-fact as its
agent and attorney-in-fact with full power and authority to act under the
Drag-Along Custody Agreement and Power of Attorney on its behalf with respect to
(and subject to the terms and conditions of) the matters specified in the Plan.

(e) The provisions of this Section 5.2 shall terminate and be of no further
force or effect from and after the consummation of the Company’s Initial Public
Offering.

 

19



--------------------------------------------------------------------------------

5.3 Required Provisions of Stock Option and Restricted Stock Award Agreements.
Each agreement relating to a Stock Option or Restricted Stock award under the
Plan shall contain the following provisions (and shall not contain any
provisions in conflict with the following provisions):

“The Participant hereby acknowledges receipt of a copy of the Plan and accepts
and agrees to be bound by all of the terms and conditions of the Plan as if set
out verbatim in this Agreement, including, without limitation, the provisions of
Article V of the Plan which restrict transfers of shares of Stock issued upon
exercise of Stock Options or issued as a Restricted Stock award without the
prior written consent of Welsh, Carson, Anderson & Stowe IX, L.P. (“WCAS IX”)
and require the holder of such shares to sell such shares at the request of WCAS
IX under certain circumstances. The Participant hereby further acknowledges and
agrees that WCAS IX is an express third party beneficiary of the provisions of
Article V of the Plan and this Agreement and is entitled to enforce such
provisions against the Participant. In the event of a conflict between the terms
of the Plan and the terms of this Agreement, the terms of the Plan shall
control.”

“Except as otherwise provided herein or in the Plan or as necessary to implement
the provisions of the Plan, this Agreement may be amended, modified or
superseded only by the written agreement of the Participant and the Company (and
WCAS IX, if such change would affect WCAS IX’s rights or obligations under
Article V of the Plan or this Agreement), and may be amended without the consent
of any other person. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto (and WCAS IX as third party
beneficiary) and their respective successors, representatives, heirs,
descendants, distributees and permitted assigns.”

5.4 WCAS IX Consent to Certain Amendments; WCAS IX As Third Party Beneficiary.
Notwithstanding anything else to the contrary contained in the Plan, none of the
provisions of Sections 1.4, 1.9, 1.13 and 1.19 hereof or this Article V shall be
amended, modified, terminated or supplemented without the prior written approval
of WCAS IX, which is intended to be a beneficiary of such provisions entitled to
enforce such provisions.

5.5 Special Rule. This Article V shall not apply to any Holder of Restricted
Stock who is a party to that certain Stockholders Agreement dated as of
August 20, 2004 among the Company, WCAS IX and the other stockholders of the
Company party thereto.

ARTICLE VI

THE COMPANY’S RIGHT TO REPURCHASE

AWARD SHARES

6.1 Applicability of Repurchase Right. The provisions of this Article shall
apply to all awards issued under the Plan on or after the effective date of the
2007 amendment and restatement of the Plan unless the award agreement under
which Award Shares were awarded, granted or issued expressly provides that the
provisions of this Article shall not so apply.

 

20



--------------------------------------------------------------------------------

6.2 Grant of Repurchase Right. The Company shall have the right with respect to
all Award Shares subject to the provisions of this Article to repurchase all
such Award Shares (the “Repurchase Right”). The Repurchase Right is exercisable
at any time during the 90-day period following the date of the Award Shares
Recipient’s termination of employment with the Company and all Subsidiaries or
severance of affiliation relationship with the Company and all Subsidiaries for
any reason, with or without cause (including death or disability) (the “Share
Repurchase Period”).

6.3 Exercise of the Repurchase Right. The Repurchase Right shall be exercisable
by written notice delivered to the Award Shares Holder prior to the expiration
of the Share Repurchase Period. The notice shall indicate the number of Award
Shares to be repurchased and the date on which the repurchase is to be effected,
such date to be not later than the last day of the Share Repurchase Period. On
the date on which the repurchase is to be effected, the Company and/or its
assigns shall pay to the Award Shares Holder in cash or cash equivalents for the
Award Shares being repurchased an amount equal the Repurchase Price Per Award
Share multiplied by the number of Award Shares being repurchased. The
“Repurchase Price Per Award Share” is an amount equal to the quotient of (a) the
Net Enterprise Value divided by (c) the number of shares of Stock then issued
and outstanding, on a fully-diluted basis. The “Net Enterprise Value” is an
amount equal to:

(A) minus (B) minus (C)

where: (A) is an amount equal to the Enterprise Value, (B) is an amount equal to
the Outstanding Debt and (C) is an amount equal to the Preferred Equity Value.
The “Enterprise Value” is an amount equal to the product of (a) the amount of
EBITDA achieved by the Company for the last 12 calendar month period that ends
prior to date on which the repurchase is to be effected and for which period
financial statements are available prior to the date on which the repurchase is
to be effected multiplied by (b) 8.

Upon such payment to the Award Shares Holder or into escrow for the benefit of
the Award Shares Holder, the Company and/or its assigns shall become the legal
and beneficial owner of the Award Shares being repurchased and all rights and
interest thereon or related thereto, and the Company shall have the right to
transfer to its own name or its assigns the Award Shares being repurchased,
without further action by the Award Shares Holder.

6.4 Assignment. Whenever the Company shall have the right to purchase Award
Shares under the Repurchase Right, the Company may designate and assign one or
more employees, officers, directors or stockholders of the Company or other
persons or organizations, to exercise all or a part of the Company’s Repurchase
Right.

6.5 Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Award Shares for which it is not timely exercised. In
addition, the Repurchase Right shall terminate, and cease to be exercisable,
with respect to all Award Shares upon a Qualified IPO or Change of Control.

6.6 Corporate Change Transaction. In the event of a transaction described in
Section 1.11 (a “Corporate Change”), the Repurchase Right shall apply to the new
capital stock

 

21



--------------------------------------------------------------------------------

or other property (including cash paid other than as a regular cash dividend)
received in exchange for the Award Shares in consummation of the Corporate
Change transaction, but only to the extent the Award Shares are at the time
covered by such Repurchase Right. Appropriate adjustments shall be made to the
price per share payable upon exercise of the Repurchase Right to reflect the
effect of the Corporate Change transaction.

 

22